United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   UNITED STATES COURT OF APPEALS                January 21, 2004
                            FIFTH CIRCUIT
                                                              Charles R. Fulbruge III
                                                                      Clerk
                            No. 03-20168
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

                                versus

                           RANDY BURGESS,

                                                    Defendant-Appellant.


            Appeal from the United States District Court
                 for the Southern District of Texas
                           (H-02-CR-393-1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges

PER CURIAM:*

     Randy Burgess pleaded guilty to being a felon in possession of

a firearm; he was sentenced to 48 months in prison and a three-year

term of supervised release.      Burgess appeals his conviction and

sentence.

     Burgess claims that the statute of conviction violates the

Second Amendment   and   the   Commerce   Clause.     These   claims     are

foreclosed by Fifth Circuit precedent.          See United States v.

Darrington, No. 03-20052, 2003 WL 22706079, __ F.3d __ (5th Cir. 18

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Nov., 2003); United States v. Daugherty, 264 F.3d 513, 518 & n.12

(5th Cir. 2001), cert. denied, 534 U.S. 1150 (2002).

       Concerning the sentence, a district court’s interpretation of

the    sentencing   guidelines   is    reviewed     de   novo;   its   factual

findings, for clear error.       See United States v. Sharpe, 193 F.3d
852, 873 (5th Cir. 1999). Burgess contends that the district court

clearly erred in finding that he possessed a firearm in connection

with the commission of an aggravated robbery and concomitantly

increasing his base offense level in accordance with U.S.S.G.

§ 2K2.1(b)(5).

       Along this line, Burgess contends that his rights under the

Due Process and Confrontation Clauses were violated when, to assess

this    adjustment,   the   district       court   relied   on   the   victim’s

statement contained in a police report.              These contentions are

unavailing.    See United States v. Young, 981 F.2d 180, 187 (5th

Cir. 1992), cert. denied sub nom. Allman v. United States, 508 U.S.
955 (1993), cert. denied sub nom. Crow v. United States, 508 U.S.
980 (1993); United States v. Rodriguez, 897 F.2d 1324, 1328 (5th

Cir.), cert. denied, 498 U.S. 857 (1990).

       Burgess’ alternate contention that the victim’s statement is

unreliable is likewise unavailing.            The information contained in

the Presentence Investigation Report provided a sufficient basis

for the district court to assess this adjustment.                  See United

States v. Brown, 54 F.3d 234, 242 (5th Cir. 1995).               Further, the

                                       2
district court’s   decision   on   this   matter   was   based   at   least

partially on a credibility determination that this court will not

second guess.   See United States v. Garza, 118 F.3d 278, 283 (5th

Cir. 1997).

                                                             AFFIRMED




                                   3